THIS was an action of debt on a record from the Circuit Superior Court of law and chancery, for Goochland county, Virginia.
The record of the Virginia judgment, was certified by the clerk, under seal; with a certificate by the sole judge, that the attestation was in due form, and by the proper officer.
Rogers, for defendant, objected to it because there was no certificate by the clerk, of the official character of the judge; and because the certificate of the judge did not show that W. M. was, at the date of the certificate, clerk of the court.
There are two acts of congress regulating the mode of authenticating records, viz: Act of May 26, 1790, for certifying acts of legislatures, and court records;a and the act of March 27, 1804, for authenticating office papers.b The present *Page 436 
record is authenticated under the act of 1790, which provides for it; and is sufficiently authenticated to give it credence. The form of certificate depends on the usage of the State whence the record comes; and if the judge certifies it is in due form, this will be sufficient without setting out the form.
a "The acts of the legislatures of the several States, shall be authenticated by having the seal of their respective States affixed thereto. The records and judicial proceedings of the courts of any State, shall be proved or admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form. And such records and judicial proceedings so authenticated, shall have such faith and credit given to them, in every court within the United States, as they have by law or usage in the courts of the State from whence the said records are, or shall be taken." (Act of May 26, 1790.)
b "All records and exemplifications of office books, which may be kept in any public office of any State, not appertaining to a court, shall be proved or admitted into any other court or office in any State, by the attestation of the keeper of such records or books, and the seal of his office thereto annexed, if there be a seal, together with a certificate of the presiding justice of the court of the county or district, as the case may be, in which such office is or may be kept; or of the governor, the secretary of State, the chancellor, or keeper of the great seal of State, that such attestation is in due form, and by the proper officer; and such certificate, if given by the presiding justice of a court, shall be farther authenticated by the clerk or prothonotary of said court, who shall certify under his hand and seal of his office, that the presiding justice is duly commissioned and qualified; or, if the certificate be given by the governor, secretary of State, chancellor or keeper of the great seal, it shall be under the great seal of the State in which such certificate is made. And the records and exemplification so authenticated, shall have such faith and credit given to them in every court and office in the United States, as they have by law or usage, in the courts or offices of the State from whence the same are', or shall be taken." (Act of March 27, 1804.)